Per Curiam,
The facts in this case appear in the opinion of the court below dismissing the proceeding instituted by the appellant. When John Creswell directed that at the death of his wife, the appellee, “all these possessions” should go to his son, he expressed a clear intention that she was to take but a life estate in what he gave her in the preceding 'provisions of the will. This was the correct view of the learned president judge of the court below, and, on his opinion, holding that the appellee did not have a fee in the land purchased by the appellant at sheriff’s sale, its appeal is dismissed at its costs.